                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

DERRICK HOUSTON,                             )
                                             )
                                             )
              Plaintiff,                     )
                                             )    No. 2:16-cv-04204-NKL
v.                                           )
                                             )
COUNTY OF BOONE, et al.,                     )
                                             )
                                             )
              Defendants.                    )

                                           ORDER

       On August 23, 2019, United States Magistrate Judge Willie J. Epps, Jr. recommended

[Doc. 213] that the Defendant’s Second Amended Motion for Relief from Final Judgment,

Order, or Proceedings, and Motion for Injunction [Doc. 204] be granted. The parties were

advised they could file written objections to the recommendation, pursuant to 28 U.S.C. §

636(b)(1)(C). No objections were filed.

       A de novo review of the record and applicable law convinces the Court that the

recommendation of the Magistrate Judge is correct and should be adopted.

       IT IS, THEREFORE, ORDERED that the Report and Recommendation of August

23, 2019 [Doc. 213] is adopted, and the Defendant’s Second Amended Motion for Relief from

Final Judgment, Order, or Proceedings, and Motion for Injunction [Doc. 204] is granted.

       IT IS FURTHER ORDERED that the Clerk’s Order of Dismissal [Doc. 63] is

set aside.

       IT IS FURTHER ORDERED that the settlement agreement is set aside.
       IT IS FURTHER ORDERED that Plaintiff must return to the Defendant the

$1,276,048.51 received in settlement funds, and to not otherwise dispose of such funds.

       IT IS FURTHER ORDERED that all reasonable costs and expenses, including

reasonable legal fees, that were expended by Defendant to pursue this motion, should be

paid by Plaintiff to Defendant.

       IT IS FURTHER ORDERED that the Plaintiff’s claims are dismissed with prejudice.




                                                /s/Nanette K. Laughrey
                                                NANETTE K. LAUGHREY
                                                United States District Judge

Dated: October 7, 2019
Jefferson City, Missouri




                                            2
